Exhibit 10.4


AMENDED AND RESTATED FIRST AMENDMENT TO SUBLEASE


This AMENDED AND RESTATED FIRST AMENDMENT (this “First Amendment”) dated as of
August 1, 2017, by and between ROVI CORPORATION, a Delaware corporation
(“Sublandlord”) and RADIUS HEALTH, INC., a Delaware corporation (“Subtenant”).


RECITALS


WHEREAS, Sublandlord is the tenant under that certain Lease with KBSIII
CROSSPOINT AT VALLEY FORGE TRUST (as successor-in-interest to DIV VALLEY FORGE
LIMITED PARTNERSHIP) (the “Landlord”), dated February 11, 2014 (the “Main
Lease”) for certain premises in the building located at 550 Swedesford Road,
Wayne, Pennsylvania, and comprising approximately 64,967 rentable square feet
(the “Premises”);


WHEREAS, Subtenant is the Subtenant under that certain Sublease Agreement dated
as of March 11, 2016, by and between Sublandlord and Subtenant (the “Sublease”),
demising a portion of the Premises, which portion is described as the “Sublease
Premises” in the Sublease;


WHEREAS, pursuant to the Sublease, the rentable area of the Sublease Premises
(prior to adjustment by this First Amendment), consists of approximately 14,000
rentable square feet of the Premises;


WHEREAS, pursuant to the Sublease, the term of the Sublease (prior to extension
by this First Amendment), commenced on May 1, 2016, and ends on April 30, 2019;
WHEREAS, Sublandlord and Subtenant entered into an earlier version of this First
Amendment, as of July 7, 2017 (the “Superseded First Amendment”); Landlord
requested certain changes be made to the Superseded First Amendment and the
parties thereto were agreeable thereto, and therefore the Superseded First
Amendment was amended and restated in full to address such changes; accordingly,
Sublandlord and Subtenant desire to void the Superseded First Amendment and
replace it in its entirety with this amended and restated First Amendment;
WHEREAS, Sublandlord and Subtenant desire to amend the Sublease by, among other
things, and subject to the terms hereof, (i) extending the term thereof to
October 30, 2025, (ii) adding to the Subleased Premises certain contiguous
additional space in the Premises (on the 3rd floor of the Building) consisting
of approximately 12,401 rentable square feet (the “Additional Space”), (iii)
providing an option for Sublandlord to deliver to Subtenant certain contiguous
expansion space in the Premises (on the 3rd floor of the Building) consisting of
approximately 8,000 rentable square feet (the “Expansion Space”), (iv) providing
Subtenant with the continuing right of first offer to certain other space in the
Premises, (v) modifying the Base Rent thereof and Subtenant’s Proportionate
Share, and (vi) further amending the Sublease as hereinafter provided.






 
 

--------------------------------------------------------------------------------





NOW THEREFORE, for good and valuable consideration, Sublandlord and Subtenant
hereby agree as follows:


1.The Superseded First Amendment is hereby agreed to be null and void, and of no
further force or effect, and replaced in its entirety by this amended and
restated First Amendment. All capitalized terms not otherwise defined herein
shall have the meanings ascribed thereto in the Sublease.


2.    From and after the date of Landlord’s written consent to this First
Amendment (the “Effective Date”), the Sublease is amended as follows:


A.    The term of the Sublease is hereby modified so that it expires on October
30, 2025 (the “Expiration Date”), subject to Subtenant’s limited termination
right set forth in Paragraph 9 hereof.


B.    The definition of “Base Rent” (also called “Sublease Base Rental Rate”) in
Section 1.10 of the Sublease is hereby modified so that (i) the Base Rent for
the period from May 1, 2017 to April 30, 2018 shall be an annual amount equal to
$32.29 per rentable square foot of the Sublease Premises, (ii) the Base Rent for
the period from May 1, 2018 to April 30, 2019 shall be an annual amount equal to
$33.09 per rentable square foot of the Sublease Premises, (iii) the Base Rent
for the period from May 1, 2019 to April 30, 2020 shall be an annual amount
equal to $33.92 per rentable square foot of the Sublease Premises, (iv) the Base
Rent for the period from May 1, 2020 to April 30, 2021 shall be an annual amount
equal to $34.77 per rentable square foot of the Sublease Premises, (v) the Base
Rent for the period from May 1, 2021 to April 30, 2022 shall be an annual amount
equal to $35.64 per rentable square foot of the Sublease Premises, (vi) the Base
Rent for the period from May 1, 2022 to April 30, 2023 shall be an annual amount
equal to $36.53 per rentable square foot of the Sublease Premises, (vii) the
Base Rent for the period from May 1, 2023 to April 30, 2024 shall be an annual
amount equal to $37.44 per rentable square foot of the Sublease Premises, (viii)
the Base Rent for the period from May 1, 2024 to April 30, 2025 shall be an
annual amount equal to $38.38 per rentable square foot of the Sublease Premises,
and (ix) the Base Rent for the period from May 1, 2025 to October 30, 2025 shall
be an annual amount equal to $39.34 per rentable square foot of the Sublease
Premises. As of the Additional Space Delivery Date (as hereinafter defined),
Subtenant’s Proportionate Share shall be deemed to equal 40.64%.


C.    Upon the date (the “Additional Space Delivery Date”) of delivery of the
Additional Space by Sublandlord to Subtenant with Sublandlord’s Demising Work
(as hereinafter defined) substantially complete, the rentable area of the
Subleased Premises shall be deemed to consist of 26,401 rentable square feet of
space, and the Base Rent shall commence with respect to the Additional Space.
The references to “Rent Commencement Date” in the Sublease shall not be
applicable to the Additional Space, as there shall be no “free rent” or other
rent concession applicable to such space. Sublandlord, at its sole cost and
expense, shall, after Landlord’s written consent to this Sublease is obtained,
work in a commercially reasonable diligent manner (and, if requested by
Landlord, performing all noisy work during non-business hours) to remove a
minimum of six (6) lineal feet of wall to create a new opening connecting the
existing Sublease Premises and the Additional Space, and shall close off the
balance of the Additional Space from the Premises by


 
 

--------------------------------------------------------------------------------





means of a demising wall (and shall make such reasonably necessary repairs
and/or replacements to carpet, ceiling tiles, lighting fixtures, paint, and such
other finishes to the extent the same are damaged by the work creating such new
opening and installing such new demising wall) (“Sublandlord’s Demising Work”).
The parties acknowledge that Landlord (by its representative, Michele L. Haines
of CBRE Asset Services) has approved Sublandlord’s Demising Work as shown on IA
drawings dated June 27, 2017. Subtenant agrees to accept the Additional Space in
its “as is” condition, subject to Sublandlord’s obligation to perform
Sublandlord’s Demising Work. Subtenant has been provided with the opportunity to
examine the condition and repair of all mechanical, electrical, plumbing, and
life safety systems within the Additional Space, and agrees that the same are in
good operating condition and repair as of the date of this Sublease, and
Subtenant acknowledges and agrees that (i) Sublandlord’s Demising Work shall not
include any repairs needed due to any change in such condition and repair
between the date hereof and the Additional Space Delivery Date, and (ii) that
the responsibility for making (or causing Landlord to make) any such repairs are
fully addressed in the Sublease. Upon the Effective Date (if the same is not the
Additional Space Delivery Date), Sublandlord shall provide reasonable early
access to the Additional Space to Subtenant for Subtenant’s installation of its
telecommunications and business equipment, provided that Subtenant’s work in the
space does not interfere with Sublandlord’s performance of the Sublandlord’s
Demising Work. Subtenant shall not be required to pay rent for the Additional
Space during such early access period, if any, prior to the Additional Space
Delivery Date.


D.    Effective as of the Additional Space Delivery Date, Exhibit A attached to
the Sublease shall hereby be deleted in its entirety and replaced with Exhibit A
attached hereto (showing the Sublease Premises consisting of the originally
demised Subleased Premises and the Additional Space).


E.    Section 16.4 of the Sublease (Renewal Options) is hereby deleted in its
entirety.


F.    To the extent that Landlord consents thereto, Section 5.5.2 of the
Sublease, with respect to use of or access to the Common Areas, is hereby
modified to allow Subtenant to request the Overlandlord’s consent or approval
directly, provided that written notice of each such consent or approval request
(and response) is simultaneously delivered to Sublandlord, and provided,
further, that (a) Subtenant is not then in default under the Sublease, and (b)
any payment due (if any) with respect to such use or access is made directly to
Landlord at the time of such consent or approval, and (c) Sublandlord has no
material liability with respect to any such use or access.


G.    To the extent that Landlord consents separately in writing at such time
thereto to any such sub-sublease, Section 8.2 of the Sublease is hereby modified
to permit Subtenant to sub-sublet less than the entire Sublease Premises to
another party (subject to all of the other terms and conditions applicable to
sub-subletting under the Main Lease and Sublease, including any right of
recapture by Landlord of any such proposed sublet premises), provided that (a)
Tenant shall pay for and perform the demising work required therefor at its sole
cost and expense (and shall restore such work to its prior condition at the end
of the term at its sole cost and expense), (b) Subtenant shall not then be in
default under the Sublease (and an Event of Default shall not have occurred
under the Sublease), and (c) no more than two (2) occupiable spaces (e.g., two
(2) sub-sublet spaces, or


 
 

--------------------------------------------------------------------------------





one (1) sub-sublet space and one (1) retained space for Subtenant) shall be
demised in the Sublease Space at any one time.






3.    Sublandlord and Subtenant each hereby represent that it has not dealt with
or had any conversations or negotiations with any broker or finder concerning
this First Amendment other than Cushman & Wakefield of Pennsylvania, Inc.
(“Broker”). Sublandlord and Subtenant each shall indemnify, defend and hold the
other harmless from and against any claims for any brokerage commissions or
other compensation, and all costs, expenses and liabilities in connection
therewith, including, without limitation, reasonable attorneys’ fees and
expenses which are made by any broker or finder (other than Broker) who claims
to have dealt with the indemnifying party or its representatives in connection
with this transaction. Sublandlord shall pay the commissions of Broker, as
earned, pursuant to a separate agreement between Sublandlord and the Broker. The
provisions of this Section shall survive the expiration or earlier termination
of the Sublease.


4.    Subject to obtaining Landlord’s consent in accordance with Section 8
hereof, Sublandlord and Subtenant each hereby warrant and represent that all
requisite third party consents required in connection with the execution and
delivery of this First Amendment have been obtained.


5.    Except as amended by this First Amendment, the Sublease shall remain in
full force and effect according to its terms. The parties hereby ratify and
reaffirm the Sublease as modified herein.


6.    This First Amendment may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. An electronic version of an executed counterpart
shall constitute an original counterpart for the purposes of this Agreement.


7.    The provisions hereof shall inure to the benefit of, and be binding upon,
the parties hereto and their respective heirs, legal representatives and
permitted assigns.


8.    Sublandlord shall submit a request for consent to this First Amendment to
Landlord promptly after the full execution hereof and shall use commercially
reasonable efforts to diligently pursue an answer to such request, and Subtenant
shall use commercially reasonable efforts to cooperate with the same. In the
event Landlord’s consent to this First Amendment is not obtained on or before
October 1, 2017, then (i) Subtenant shall have the right to terminate this First
Amendment by giving written notice to Sublandlord at any time after October 1,
2017 (but prior to the receipt of Landlord’s consent); and (ii) Sublandlord
shall have the right to terminate this First Amendment by giving written notice
to Subtenant at any time after October 1, 2017 (but prior to the receipt of
Landlord’s consent); and upon either of such notices this First Amendment shall
terminate and be of no further force and effect except for those obligations
which are specifically provided to survive such termination. In no event shall
Subtenant have any right to occupy the Additional Space unless and until such
consent of Landlord to this First Amendment is received.




 
 

--------------------------------------------------------------------------------







9.    Subject to the terms and provisions contained herein, if Sublandlord shall
deliver to Subtenant a notice (the “Expansion Space Notice”) between September
30, 2020 and December 31, 2020 (the “Expansion Space Notice Period”) identifying
at least 8,000 rentable square feet of space (in a commercially reasonable
configuration) in the balance of the Premises immediately adjacent to
then-applicable Sublease Premises (the “Expansion Space”), then the Expansion
Space shall become part of the Sublease Premises (and Subtenant’s Proportionate
Share shall be appropriately adjusted) upon the date of delivery to Subtenant
with Sublandlord’s Demising Work (as applicable to the Expansion Space)
substantially complete, and the Base Rent (per rentable square foot), and all of
the other terms and conditions of the Sublease, shall be applicable to the
Expansion Space upon such delivery. Unless otherwise agreed upon by the parties,
Sublandlord shall not deliver the Expansion Space to Subtenant prior to May 1,
2022. If Sublandlord shall not have delivered the Expansion Space Notice during
the Expansion Space Notice Period, then Subtenant shall have the right to send a
reminder notice (the “Expansion Space Wake-Up Notice”) to Sublandlord within
thirty (30) days after the expiration of the Expansion Space Notice Period, time
being of the essence, referencing the Sublease and any amendments thereto and
this paragraph of the First Amendment, and stating the following: “Sublandlord
has failed to deliver the Expansion Space Notice during the Expansion Space
Notice Period. If Sublandlord fails to deliver the Expansion Space Notice by the
date that is thirty (30) days after the date of delivery of this notice, then,
subject to the terms and conditions of the First Amendment and the Sublease,
Subtenant shall have the right to exercise the Expansion Space Failure
Termination Option pursuant to Paragraph 9 of the First Amendment.” If, after
the failure of Sublandlord to deliver the Expansion Space Notice during the
Expansion Space Notice Period, and the subsequent failure of Sublandlord to
deliver the Expansion Space Notice within thirty (30) days after timely delivery
of the Expansion Space Wake-Up Notice (the “Extended Expansion Space Notice
Period”), then, subject to the terms and conditions hereof, Subtenant shall have
the option (the “Early Termination Option”) to accelerate the Expiration Date to
May 1, 2022 (the “Early Termination Date”) by delivering notice of such exercise
to Sublandlord by the date that is thirty (30) days after the Extended Expansion
Space Notice Period, time being of the essence, together with a payment to
Sublandlord of the Termination Payment. As used herein, "Termination Payment"
shall mean the sum of (1) the unamortized balance of the First Amendment Leasing
Costs as of the Early Termination Date had the First Amendment Leasing Costs
been loaned to Subtenant as of the Effective Date at the interest rate of nine
percent (9%) per annum and had such loaned amount been repaid in equal monthly
installments commencing on the Effective Date in amounts sufficient to fully
amortize such loaned amount and the imputed interest thereon on the uncelebrated
Expiration Date and (2) an amount equal to three (3) multiplied by the sum of
Base Rent and Additional Rent due under the Sublease for the full calendar month
immediately preceding the Early Termination Date. The term "First Amendment
Leasing Costs" shall mean the sum of (i) the total brokerage commission actually
paid by Sublandlord in connection with the First Amendment, and
(ii) Sublandlord’s actual costs incurred in performing Sublandlord’s Demising
Work for the Additional Space. Sublandlord and Subtenant acknowledge that the
Termination Payment is not a penalty, but is a reasonable estimate of the
damages to be suffered by Sublandlord as a consequence of Subtenant’s exercise
of the Early Termination Option. Subtenant hereby acknowledges and agrees that
Subtenant shall not be entitled to any rebate or return of any portion of the
Termination Payment as a consequence of the actual


 
 

--------------------------------------------------------------------------------





costs incurred by Sublandlord in re-letting the Sublease Premises being less
than the Termination Payment. Within 30 days after Subtenant’s request, made no
earlier than the Effective Date and no more than once in any calendar year,
Sublandlord shall provide Subtenant with a then-estimate of the First Amendment
Leasing Costs. Notwithstanding anything contained herein to the contrary,
Subtenant shall have no rights under this Paragraph 9 with respect to the
Expansion Space (including, without limitation, any right to exercise the Early
Termination Option), and Sublandlord shall have no obligations under this
Paragraph 9 with respect to the Expansion Space (including, without limitation,
any obligation to recognize any prior exercise of the Early Termination Option,
or to deliver any Expansion Space), if (i) Subtenant is in default under any
provision of this Sublease beyond the applicable notice or cure period, or
otherwise in default in the payment of money under this Sublease, (ii) Subtenant
shall have subleased at least 8,000 rentable square feet of space pursuant to a
ROFO under Section 16.5 of the Sublease, or Subtenant shall have (from and after
the date that is 12 months after the Effective Date) rejected (or shall have
been deemed to have rejected) a ROFO of at least 8,000 rentable square feet of
space (in a commercially reasonable configuration) in the balance of the
Premises immediately adjacent to the then-applicable Sublease Premises under
such Section 16.5 of the Sublease, or (iii) Subtenant shall have assigned the
Sublease or sub-sublet any of the Sublease Premises (excepting Permitted
Transfers). In the event that Sublandlord is obligated under this Paragraph 9 to
deliver the Expansion Space, then if Sublandlord fails to so deliver (with
Sublandlord’s Demising Work for the Expansion Space substantially complete) by
May 1, 2022 (as such date shall be extended by one day for each day of delay due
to a force majeure event (e.g. causes beyond the reasonable control of
Sublandlord), or any act, omission (where Subtenant is obligated to act), or
negligence by Subtenant or any of its employees, agents, invitees, or
contractors), and, provided further, that Subtenant is in not in default under
any provision of this Sublease beyond the applicable notice or cure period, or
otherwise in default in the payment of money under this Sublease, Subtenant
shall be entitled to an abatement of one day of Base Rent for all of the
Sublease Premises for each day beyond May 1, 2022 (as such date is extended, as
provided herein) that such delivery of the Expansion Space is delayed.




10.    The parties acknowledge that the provisions of Section 16.5 of the
Sublease (Right of First Offer) shall remain in effect.


11.    Subject to the written approval, consent, and conditions of Landlord (and
otherwise in accordance with the incorporated provisions of the Main Lease), (a)
Subtenant, at its sole cost and expense, may install building suite entry door
signage in a location designated by Landlord (and subject to the approval of
Landlord as to the signage) at the entrance to the Additional Space (and
Sublandlord, at its sole cost and expense, shall remove its existing signage at
such entrance; and Subtenant, upon or prior to the expiration or earlier
termination of the Sublease, shall, at its sole cost and expense, remove such
signage of Subtenant and repair any damage caused by such removal), and (b) have
its name inserted in the multi-tenant building directory in the lobby of the
Building (but not on the multi-tenant monument sign in front of the Building).


12.    Effective as of the Additional Space Delivery Date, Subtenant shall have,
as an appurtenant privilege with respect to the Additional Space, the use of the
furniture, fixtures and equipment


 
 

--------------------------------------------------------------------------------





located in the Additional Space as of the date of this First Amendment, an
inventory of which is attached hereto as Exhibit B (collectively, the
“Additional Space Furniture”) during the term of the Sublease. Subtenant agrees
to take all actions necessary or appropriate to ensure that the Additional Space
Furniture shall be and remain personal property, and nothing in this Sublease
shall be constituted as conveying to Subtenant any interest in the Additional
Space Furniture other than its interest as a Subtenant. The Additional Space
Furniture shall be used by Subtenant only at the Additional Space and in the
ordinary conduct of its business. Subtenant shall, at its expense, repair and
maintain, but not replace (unless damaged by Subtenant), the Additional Space
Furniture so that it will remain in the same condition as when delivered to
Subtenant, ordinary wear and tear from proper use excepted. In addition, as
Sublandlord is not the manufacturer or vendor of the Additional Space Furniture,
it makes no other representation or warranty, express or implied, as to any
matter whatsoever, including without limitation the design or condition of the
Additional Space Furniture, its merchantability, durability, suitability or
fitness for any particular purpose, the quality of the material or workmanship
of the Additional Space Furniture, or the conformity of the Additional Space
Furniture to the provisions or specifications of any purchase order relating
thereto, and Sublandlord hereby disclaims any and all such representations and
warranties. At the expiration or earlier termination of the Term, Subtenant
shall return all remaining Additional Space Furniture (and all Included Personal
Property) to Sublandlord in the condition required hereunder, or, upon notice
from Sublandlord, remove the same (including, notwithstanding anything to the
contrary in the Sublease, all Included Personal Property) from the Sublease
Premises and dispose of the same, at Subtenant’s sole cost and expense.


13.    Provided Landlord has consented in writing to this First Amendment and
Subtenant has delivered certificates evidencing the insurance required to be
carried by Subtenant under the Sublease (and naming Landlord and its agents as
additional insureds) and shall have performed any other applicable obligation
under the Sublease, and provided that the same shall not interfere with the
performance or completion of Sublandlord’s Demising Work, Subtenant shall be
entitled to reasonable early access of the Additional Space prior to the
Additional Space Delivery Date for the purpose of installing furniture, trade
fixtures, equipment, cabling and similar items, on all of the terms of this
Sublease, except that, for such early access period prior to the Additional
Space Delivery Date, Subtenant shall have no obligation to begin paying Base
Rent or other charges payable (other than charges, such as freight elevator
fees, etc., that are directly incurred with respect to such installation)
related to the Additional Space based solely on its installation of these items,
it being understood, however, that any other use or occupancy of the Additional
Space by Subtenant for the operation of its business during such early access
period shall require the commencement of payment of Base Rent and other charges
under this First Amendment.


14.    Effective as of the Additional Space Delivery Date, Sublandlord shall
provide Subtenant with four (4) of Sublandlord’s reserved, covered parking
spaces, as described below. Subtenant shall have parking spaces 16, 18, 20, and
22 located in the west side parking garage for a monthly fee of $75.00 per month
per parking space. Such monthly fee is subject to such parking cost increases
charged to Sublandlord by Landlord for such spaces (it being understood that
Subtenant shall pay whatever Sublandlord is required to pay for such spaces from
time to time). Effective as of the Additional Space Delivery Date, Subtenant
shall receive such additional parking spaces as Subtenant is entitled to under
Section 17.1 of the Sublease.


 
 

--------------------------------------------------------------------------------











 
 

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, Sublandlord and Subtenant have duly executed this First
Amendment as of the day and year first above written.


SUBLANDLORD:
ROVI CORPORATION, a Delaware corporation







By /s/ Pamela Sergeeff            
Name: Pamela Sergeeff
Title: General Counsel




SUBTENANT:
RADIUS HEALTH, INC., a Delaware corporation







By /s/ David Snow                
Name: David Snow
Title: Chief Commercial Officer






 
 

--------------------------------------------------------------------------------





EXHIBIT A


FLOOR PLAN OF SUBLEASE PREMISES (SHOWING ORIGINALLY DEMISED SUBLEASE PREMISES
AND ADDITIONAL SPACE)


exhibita.jpg [exhibita.jpg]








 
 

--------------------------------------------------------------------------------





EXHIBIT “B”


ADDITIONAL SPACE FURNITURE INVENTORY


exhibitb1.jpg [exhibitb1.jpg]






 
 

--------------------------------------------------------------------------------





exhibitb2.jpg [exhibitb2.jpg]


 
 